          Case 1:18-cr-00816-RA Document 42 Filed 06/22/20 Page 1 of 1
                                                               USDC-SDNY
                                                               DOCUMENT
                                                               ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                   DOC#:
SOUTHERN DISTRICT OF NEW YORK                                  DATE FILED: 6/22/2020


 UNITED STATES OF AMERICA,
                                                                   No. 18-CR-816
                                  v.
                                                                      ORDER
            RASHID MAHMOOD,

                           Defendant.


RONNIE ABRAMS, United States District Judge:

       The CourtCall video sentencing is scheduled for Wednesday June 24, 2020 at

11:00 a.m. Members of the public and the press can use the following dial-in information:

       Dial-In Number: 855-268-7844

       Access Code: 32091812#

       PIN: 9921299#

SO ORDERED.

Dated: June 22, 2020
New York, New York

                                                Ronnie Abrams
                                                United States District Judge
